DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 29 to now recite the phrase “1-2 million cells per kg of body weight of the patient”, thus providing appropriate clarification. Therefore, the previous rejection of record is withdrawn.

Claim Rejections - 35 USC § 103
Rejection Withdrawn
RE: Rejection of Claims 22-24 and 29 under 35 U.S.C. 103 as being unpatentable over Simonson, in view of Moraghebi and Li:
Applicant has amended claim 22 to now recite the following method:
A method of treating acute respiratory distress syndrome in a patient in need thereof, comprising: performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs; and administering the lung TAF MSCs to the patient.


Applicant’s arguments, see pages 6-7 of Applicant’s remarks, filed June 28, 2022, with respect to amended claim 22 and the limitations directed to performing adherence selection on term amniotic fluid cells to obtain TAF adherence cells which are further passaged to obtain TAF mesenchymal stem cells (TAF MSCs) which are further selected for expression of Endosialin in order to obtain the therapeutic lung TAF MSCs for treating acute respiratory distress syndrome, have been fully considered and are persuasive.  Therefore, the rejection of claims 22, 24 and 29-31 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claim 22 is directed to an allowable method.  The previously withdrawn species (claim 26), and withdrawn subspecies (claim 25), are hereby rejoined and fully examined for patentability under 37 CFR 1.104.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 22 to now recite the following method:
A method of treating acute respiratory distress syndrome in a patient in need thereof, comprising: performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs; and administering the lung TAF MSCs to the patient.


The treatment process as claimed in instant claim 22 is deemed free of prior art issues, as prior art does not disclose and/or reasonably suggest the method steps of performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs; and administering the lung TAF MSCs to the patient.
The closest prior art, Simonson et al., (US 2016/0199413), taught medical treatments and pharmaceutical compositions comprising MSCs (mesenchymal stem cells) and/or MSC extracellular vesicles.  The MSCs are used for treating a variety of diseases, particularly acute respiratory distress syndrome (ARDS), (Abstract and paragraphs [0006], [0012]-[0015], [0099]-[0100] and [0110]). Simonson taught the therapeutic MSCs can be obtained from various sources, including bone marrow and amniotic tissue or fetal material (paragraph [0055]) and administered at a cell dose of 1,000,000 to 1,500,000 (1 million to 1.5 million) MSCs per kg of body weight. Simonson exemplified treating a male patient with virus-induced ARDS by intravenously administering 2 x 106 bone marrow-derived MSCs per kg of body weight (2 million cells). Although Simonson taught the source of the MSCs include a variety of sources such as amniotic tissue and fetal material, Simonson did not specifically teach performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs; and administering the lung TAF MSCs to the patient, as recited in amended claim 22.
Although the cited reference to Moraghebi evaluated cell-based therapies comprising mesenchymal stem cells (MSCs) obtained from term amniotic fluid, i.e. term amniotic fluid MSCs (TAF-MSCs) (Abstract, Background), Moraghebi did not teach the cell-based therapies included treating acute respiratory distress syndrome in a patient in need thereof, comprising: performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs, as now recited in claim 22 .
Although the cited reference to Li taught amniotic fluid-derived mesenchymal stem cells (AF-MSCs) have therapeutic effects on lung injury regeneration, wherein the administration of the amniotic fluid-derived mesenchymal stem cells were effective for repairing damaged lung tissue and regenerating lost alveoli (Abstract, Background and Conclusions; Discussion, right column, second and third paragraphs, page 10 of 12; Conclusions, page 13 of 14), Li did not teach the cell-based therapies included treating acute respiratory distress syndrome in a patient in need thereof, comprising: performing adherence selection on term amniotic fluid (TAF) cells to obtain TAF adherence cells; passaging the TAF adherence cells to obtain TAF mesenchymal stem cells (TAF MSCs); selecting TAF MSCs that express Endosialin to obtain lung TAF MSCs, as now recited in amended claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633